Title: To James Madison from Charles D. Coxe, 21 June 1807
From: Coxe, Charles D.
To: Madison, James



Sir,
American Consulate Tunis June 21st. 1807.

I have not had the honor to address you since mine of the 8th: March P the U: S. Schooner Enterprize Captain Porter by way of Gibraltar, no opportunity since having occured.
Our affairs here continue on the same good footing in which they were left by our Consul General, & we are begining to reap the advantages which naturally result from the favourable grounds on which our commercial relations at present stand with this Regency.
Our trade in these Seas, which has increased so rapidly of late, rendered the free & unmolested navigation of our flag of the highest interest & importance.  It has been relieved from a state of doubtful anxiety & suspence.
The war between this Regency & that of Algiers still continues without any near prospect of termination.  On the 7th: ultimo, the Bey recd: intelligence that his Troops before Constantine, had received a Serious check & had been obliged to retreat to Keff.  It seems that the Turkish Soldiers in the Service of the Bey, with those previously taken prisoners from the Algerine Camp (& who had enlisted in the Tunisian service to fight against their Compatriots) had created a mutiny & while they were engaged with the Constantines, attacked the Tunisians in rear, who were obliged to retreat after a considerable loss of men & Camp equipage, including the four field pieces lately sent from the U: S.
The Bey on receiving this intelligence resolved to embody a large Camp of the Zouaves (descendants of the ancient moors), Useletis & Tunisians, to whom he made a Speech.  They answer’d it by loud acclamations expressing their Loyalty to him & his cause, swearing to defend both to the last Drop of their blood.  The Sapatapa, has gone to join the Army as Commander in Chief.
Shortly after the defeat of the Bey’s Troops before Constantine, a party of Turkish Soldiers & several Algerines resident here, contemplated & had actually formed a plot to murder the Doletry (or Governor of the City), make themselves masters of the Town & plunder all the Christians & Jews.  This was luckily discovered by a Jew to the Bey, who immediately caused all the leaders to be seized.  Hadge Mohamet, who accompanied Sidi Mellimelli to America is one of them, who will no doubt lose his head with the rest.  This timely discovery & all the precautions of the Bey, have not however done much towards quelling the licentiousness of the Soldiery, who every day commit the most abominable rapes murders & robberies on the poor Jews.  The Christians have not as yet been much molested by them.
By the Hornet I shall do myself the honor to forward an Account of Tunis, which is not so full or complete as I wish.  There are several points on which I have not yet recd: that information which can be relied on as perfectly correct, but I shall spare no pains to obtain and communicate the result of my enquiries.  I will also send by Capt: Dent a small collection of antique stones, Coins &c: found in & about the ruins of Carthage, Utica, Udina, Elgem &c.  I have the honor to remain, Sir, with great Respect, Your Most Obedt: & humb: Servant

C. D. Coxe


P. S.  I have recd: intelligence that the U. S. Brig Hornet Capt. Dent will call in this Bay in the course of a few days on his return to America.
Enclosed in the original An Account of the Antiquities of Syracuse  with drawings.
Original P Schooner Mohawk Capt. R. Quarles.

